DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Acknowledgement is made of the amendment filed 01/03/2022 which amended claims 1, 7, 11, 16 and 17. Claims 1-19 are currently pending in the application for patent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6, 8-9, 11-14, 16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kuwayama et al (US 5,905,477; hereinafter referred to as Kuwayama) in view of Potakowskyj (US 2015/0043082; hereinafter referred to as Potakowskyj) and Gerritsen et al (US 2004/0140602; hereinafter referred to as Gerritsen).
Regarding Claims 1 and 11, Kuwayama discloses a system (Figure 23; Head-Up Display 401) for use in a vehicle to guide light towards a user (see Column 20; Lines 44-45) comprising: 
a heads up display (HUD) housing (Figure 23; Housing 405) with a HUD base (Figure 23; Base 405’); 
a stationary mirror mount on the HUD base (see Figure 23; wherein the stationary mirror mount is the grooves or recess in which mirror 408 is retained on base 405’); 
a stationary mirror (Figure 23; Mirror 408) mounted on the stationary mirror mount (see Figure 23); 
an adjustable mirror mount (Figure 23; Hinges 406) on the HUD base (Figure 23; Base 405’) in the HUD housing (Figure 23; Housing 405); 
an adjustable mirror (Figure 23; Combiner 402) mounted on the adjustable mirror mount (see Figure 23). 
Kuwayama does not expressly disclose an attachment slot in the HUD housing, the attachment slot to accept a mounting tab, wherein the attachment slot is shaped to accept either one of a predominantly vertical mounting tab and a predominantly horizontal mounting tab.
	Potakowskyj discloses a system (Figure 1; Head-Up Display System 1) for use in a vehicle to guide light towards a user (see Paragraph [0032]) comprising: 
a heads up display (HUD) housing (Figure 1; Protective Housing 2) with a HUD base (see Figure 1; wherein the base is the bottom surface of protective housing 2); 
an adjustable mirror mount (Figure 2; Actuator Means 6) on the HUD base in the HUD housing (see Figures 1 and 2); 
an adjustable mirror (Figure 2; Combiner 4) mounted on the adjustable mirror mount (see Figure 2); and 
an attachment slot in the HUD housing (see Figure 1; wherein the attachment slot is the opening in protective housing 2 which allows fixture bearing 11 to pass therethrough), the attachment slot to accept a mounting tab (see Figure 1; wherein the mounting tab is fixture bearing 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the HUD of Kuwayama to include an attachment slot in the HUD housing, the attachment slot to accept a mounting tab, as taught by Potakowskyj, because doing so would allow for the attaching of the combiner positioning device and the HUD system, respectively, to stiff structures of a vehicle body beneath the dashboard (see Kuwayama Paragraph [0035]).
Kuwayama as modified by Potakowskyj does not expressly disclose that the attachment slot is shaped to accept either one of a predominantly vertical mounting tab and a predominantly horizontal mounting tab.
Gerritsen discloses the use of an attachment slot (Figure 14A; Slots 310a-310b) and tab (Figure 14A; bar 306) for securing an object, wherein the attachment slot (Figure 14A; Slots 310a-310b) is shaped to accept either one of a predominantly vertical mounting tab and a predominantly horizontal mounting tab (see Paragraph [0120]; wherein it is disclosed that the opening of the horizontal slots in the bases may be made wide enough to accept the elongate member in either a vertical or horizontal manner).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the attachment slot of Kuwayama as modified by Potakowskyj such that the attachment slot is shaped to accept either one of a predominantly vertical mounting tab and a predominantly horizontal mounting tab, as taught by Gerritsen, because doing so would prevent the need for a second, separate, horizontal slot (see Gerritsen Paragraph [0120]).
Regarding Claims 2 and 12, Kuwayama as modified by Potakowskyj and Gerritsen discloses the limitations of claims 1 and 11 as detailed above.
Kuwayama as modified by Potakowskyj and Gerritsen further discloses the attachment slot (see Potakowskyj Figure 1; wherein the attachment slot is the opening in protective housing 2 which allows fixture bearing 11 to pass therethrough) is located to be offset from the stationary mirror mount (see Kuwayama Figure 23; wherein the stationary mirror mount is the grooves or recess in which mirror 408 is retained on base 405’) and the adjustable mirror mount (Kuwayama Figure 23; Hinges 406) such that a normal line drawn from the HUD housing (Kuwayama Figure 23; Housing 405) at any edge of the attachment slot would not intersect with the stationary mirror mount or the adjustable mirror mount (see Kuwayama Figure 23 and Potakowskyj Figure 2; wherein upon combination the attachment slot taught by Potakowskyj would be located offset from the stationary and adjustable mirror mounts disclosed in figure 23 of Kuwayama).
Regarding Claims 3 and 13, Kuwayama as modified by Potakowskyj and Gerritsen discloses the limitations of claims 1 and 11 as detailed above.
Kuwayama further discloses the stationary mirror mount comprises at least one of a protrusion on the surface of the HUD housing (Figure 23; Housing 405) and a recession that recedes from the surface of the HUD housing (see Figure 23; wherein the stationary mirror mount is the grooves or recess in which mirror 408 is retained on base 405’).
Regarding Claims 4 and 14, Kuwayama as modified by Potakowskyj and Gerritsen discloses the limitations of claims 1 and 11 as detailed above.
Kuwayama further discloses the adjustable mirror mount (Figure 23; Hinges 406) comprises at least one of a protrusion on the surface of the HUD housing (Figure 23; Housing 405) and a recession that recedes from the surface of the HUD housing (see Figure 23; wherein the adjustable mirror mount is made up of hinges 406).
Regarding Claims 6 and 16, Kuwayama as modified by Potakowskyj and Gerritsen discloses the limitations of claims 1 and 11 as detailed above.
Kuwayama as modified by Gerritsen does not expressly disclose that an attachment side of the HUD housing, wherein the attachment side is on a side of the HUD base with the attachment slot; and a below-region of the HUD housing defined by a region opposite the attachment side relative to the HUD base.
Potakowskyj discloses an attachment side of the HUD housing (see Figure 1; wherein the attachment side of the HUD housing corresponds to the left and right sides of the protective housing 2 wherein the slots on protective housing 2 allow fixture bearings 11 to pass therethrough), wherein the attachment side is on a side of the HUD base (Figure 1; wherein the base is the bottom surface of protective housing 2) with the attachment slot (see Figure 1; wherein the attachment side of the HUD housing corresponds to the left and right sides of the protective housing 2 wherein the slots on protective housing 2 allow fixture bearings 11 to pass therethrough); and a below-region of the HUD housing (Figure 1; Protective Housing 2) defined by a region opposite the attachment side relative to the HUD base (see Figure 1; wherein the below region is simply the unoccupied area beneath the protective housing 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the HUD of Kuwayama as modified by Gerritsen to include an attachment side of the HUD housing, wherein the attachment side is on a side of the HUD base with the attachment slot; and a below-region of the HUD housing defined by a region opposite the attachment side relative to the HUD base, as taught by Potakowskyj, because doing so would allow for the attaching of the combiner positioning device and the HUD system, respectively, to stiff structures of a vehicle body beneath the dashboard (see Kuwayama Paragraph [0035]).
Regarding Claims 8 and 18, Kuwayama as modified by Potakowskyj and Gerritsen discloses the limitations of claims 6 and 16 as detailed above.
Potakowskyj further discloses the horizontal mounting tab (Figure 1; Fixture Bearings 11) comprises a first portion that projects horizontally from the sidewall of the HUD (see Figure 1; wherein the first portion is the portion of fixture bearings 11 extending normal to the side wall of protective housing 2) and the first portion does not cross a base plane of the HUD base (see Figure 1).
Regarding Claims 9 and 19, Kuwayama as modified by Potakowskyj and Gerritsen discloses the limitations of claims 1 and 11 as detailed above.
Potakowskyj further discloses the predominantly horizontal mounting tab (Figure 1; Fixture Bearings 11) comprises a fastener opening (Figure 1; wherein the fastener opening 11 is the hole in the center of fixture bearings 11) with a fastener direction for a fastener to be inserted into the mounting tab through the fastener opening (see Figure 1; wherein the fastener direction is a vertical direction), wherein the fastener direction is closer to perpendicular rather than parallel when compared to a normal line drawn from the HUD housing at any edge of the attachment slot (see Figure 1; wherein the fastener direction is a vertical direction which is closer to perpendicular rather than parallel to a normal line extending from a the attachment slot of the protective housing 2).

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kuwayama et al (US 5,905,477; hereinafter referred to as Kuwayama) as modified by Potakowskyj (US 2015/0043082; hereinafter referred to as Potakowskyj) and Gerritsen et al (US 2004/0140602; hereinafter referred to as Gerritsen) as applied to claims 1 and 11, in view of Ushida et al (US 2015/0286054; hereinafter referred to as Ushida).
Regarding Claims 5 and 15, Kuwayama as modified by Potakowskyj and Gerritsen discloses the limitations of claims 1 and 11 as detailed above.
Kuwayama as modified by Potakowskyj and Gerritsen does not expressly disclose that the stationary mirror mount is a protrusion with a conic shaped end, the smaller end of the conic shaped end being distal to the HUD housing.
Ushida discloses a system (Figure 1; HUD Device 100) for use in a vehicle to guide light towards a user (see Figure 1; Paragraph [0024]) comprising: a heads up display housing with a HUD base (see Figure 1); a mirror mount (Figure 2; Second Supported Member 8) on the HUD base (see Figures 1 and 2); wherein the mirror mount (Figure 2; Second Supported Member 8) is a protrusion with a conic shaped end (see Figure 2; wherein the second supported member 8 includes second supporting part 80), the smaller end of the conic shaped end being distal to the HUD housing (see Figures 2 and 7; wherein the cylindrical axis part 81 (smaller end of the conic shaped end) is in contact with the side surface of the reflection member 40 while the disk part is located closer to the wall of the casing).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the stationary mirror mount of Kuwayama as modified by Potakowskyj and Gerritsen such that the stationary mirror mount is a protrusion with a conic shaped end, the smaller end of the conic shaped end being distal to the HUD housing, as taught by Ushida, because doing so would provide a reliable mounting means for the stationary mirror.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kuwayama et al (US 5,905,477; hereinafter referred to as Kuwayama) as modified by Potakowskyj (US 2015/0043082; hereinafter referred to as Potakowskyj) and Gerritsen et al (US 2004/0140602; hereinafter referred to as Gerritsen) as applied to claims 1 and 11, in view of Shimada et al (US 2013/0155520; hereinafter referred to as Shimada).
Regarding Claims 10 and 20, Kuwayama as modified by Potakowskyj and Gerritsen discloses the limitations of claims 1 and 11 as detailed above.
Kuwayama as modified by Potakowskyj and Gerritsen does not expressly disclose that the predominantly vertical mounting tab comprises a fastener opening with a fastener direction for a fastener to be inserted into the mounting tab through the fastener opening, wherein the fastener direction is closer to parallel rather than perpendicular when compared to a normal line drawn from the HUD housing at any edge of the attachment slot.
Shimada discloses a system for use in a vehicle to guide light towards a user (see Abstract), comprising: 
a heads up display housing (Figure 6; Lower Casing 12) with a HUD base (see Figure 6; wherein the base is the bottom surface of lower casing 12); and 
a predominantly vertical mounting tab (see Annotated Figure 6 below); wherein 
the predominantly vertical mounting tab comprises a fastener opening with a fastener direction for a fastener to be inserted into the mounting tab through the fastener opening (see Annotated Figure 6 below), wherein the fastener direction is closer to parallel rather than perpendicular when compared to a normal line drawn from the HUD housing (see Annotated Figure 6 Below; wherein the fastener direction would be perpendicular to the surface of the lower casing).

    PNG
    media_image1.png
    803
    598
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of Kuwayama as modified by Potakowskyj and Gerritsen such that the predominantly vertical mounting tab comprises a fastener opening with a fastener direction for a fastener to be inserted into the mounting tab through the fastener opening, wherein the fastener direction is closer to parallel rather than perpendicular when compared to a normal line drawn from the HUD housing, as taught by Shimada, wherein upon combination the fastener direction would be closer to parallel rather than perpendicular when compared to a normal line drawn from the HUD housing at any edge of the attachment slot, because doing so is an obvious design choice which would allow for the head-up display device to be fixed to a given mounting portion in an instrument panel by screwing the bracket to the instrument panel (see Shimada Paragraph [0053]).

Allowable Subject Matter
Claims 7 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
Regarding Claims 7 and 17, the prior art of record whether taken alone or in combination, fails to teach, suggest or render obvious a second portion coupled perpendicularly to the second end of the first portion, wherein the second end extends parallel to the sidewall of the HUD below a base plane of the HUD base, wherein the second portion is longer than the first portion.
These limitations in combination with the other limitations of claims 7 and 17 as well as the limitations of claims 1 and 11 would render the claims non-obvious over the prior art of record if rewritten.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see pages 11 and 12, filed 01/03/2022, with respect to the 112(b) rejections of claims 7 and 17 have been fully considered and are persuasive.  The 112(b) rejections of claims 7 and 17 have been withdrawn. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A LAMB II whose telephone number is (571)270-0648. The examiner can normally be reached Monday-Friday 10am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER A LAMB II/Examiner, Art Unit 2882